ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light amount reducing member configured to reduce an amount of the second reflected light incident on the optical sensor” in Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The light amount reducing member 41 is a metal plate having holes or the like” or “As illustrated in Fig. 15, the light source apparatus 1E may include a semi-transmissive film that transmits only some of the light , as a light amount reducing member 41A”, as shown in Figs. 14-15 and described in para. [0059]-[0061] on pg. 15 of the Specification as filed.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A light source apparatus for an endoscope, comprising an optical fiber having a fiber end face, the optical fiber being configured to guide emission light emitted from a light source and incident on the fiber end face; a ferrule having a ferrule end face, the ferrule having an opening of a through-hole on the ferrule end face, the optical fiber being inserted into the through-hole; a holder to which the ferrule is fixed, the holder having a reflecting surface configured to reflect first reflected light to thereby emit second reflected light, the first reflected light being the emission light reflected on the fiber end face; and an optical sensor having a light receiving surface configured to receive the second reflected light, the optical sensor being disposed between the light source and the fiber end face and in a region facing the reflecting surface through an optical axis” (emphasis added).
The closest Prior Art, Yoshida et al. (US 2018/0136454), discloses an optical sensor is disposed between the light source and the fiber end face in a region facing the reflecting surface inside the holder, however the optical sensor is surrounded by a photometric case which includes a shielding part that prevents indirect light that is reflected or scattered inside the holder from entering the optical sensor so that the optical sensor only receives light directly from the light source. Accordingly, this reference teaches away from recitation that the optical sensor receives light reflected on the fiber end face and then reflected by the reflecting surface into the optical sensor, as required by Claim 1.
The next closest Prior Art, Kamee et al. (US 2021/0085160), lacks the teaching of the optical sensor being disposed between the light source and the fiber end face in a region facing the reflecting surface inside the holder, as required by Claim 1. Additionally, this reference is disqualified for use as Prior Art against the claimed invention since it is by the same Applicant and was filed less than one year prior to the effective filing date of the claimed invention.
Accordingly, although light source apparatuses for an endoscope are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, before the effective filing date of the claimed invention, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-13 depend on Claim 1.

Regarding claim 14, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Regarding claim 15, the claim is allowable for the same reasons discussed above with regards to Claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US 9,921,098), Yabe et al. (US 2016/0037999), and Shirota et al. (US 2014/0054450) each disclose light source apparatuses for an endoscope which comprise optical sensors that detect light emitted by the light source and sends this information to a control device to control the light source based on the detected light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875